The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claims 1-2) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Niki et al. (US 5326675) in view of Suetsugu et al. (US 20080153036).
As to claim 1, Niki (abs., examples, claims, 1:10,55-68, 2:2-35, 3:5-15, 6:1-35, 7:15-30, 11:45-68, 12:10-20) discloses an amplified resist composition comprising an organic solvent, an acid generator, a compound decomposed by acid (a cresol novolak) of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  
Niki further discloses blocking the hydroxyl groups by butoxycarbonyl as the photo acid generator.  Niki further discloses acid deactivation issue of amplified resist.
Niki is silent on the claimed quencher.
In the same area of endeavor of producing an amplified resist comprising an acid generator,  Suetsugu (abs., examples, claims, 7, 140-153) discloses adding a hindered amine as the quencher to reduce the performance deterioration caused by inactivation of acid.
Therefore, as to claim 1, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Niki and added the hindered amine  quencher in view of Suetsugu, because the resultant resist would yield reduced the performance deterioration caused by inactivation of acid.

Claim(s) 2 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Niki et al. (US 5326675) in view of Suetsugu et al. (US 20080153036) and further in view of Sugihara (US 20150086927)
Disclosure of Niki and Suetsugu is adequately set forth in ¶1 and is incorporated herein by reference.  
Niki and Suetsugu is/are silent on the claimed phenol novolak.
In the same area of endeavor of producing a resist comprising an acid generator, Sugihara (abs., examples, claims, 5-8, 88-97, 101, 119-136) discloses novolak resin may be copolymerized with acid liable resin and phenol and cresol are functionally equivalent monomers for producing novolak.
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced cresol of Niki with phenol of Sugihara because of their equivalent functionality as monomers for novolak resin for resist composition.  These conditions appear to equally apply to both productions using similar phenolic raw materials. One of ordinary skill in the art would obviously recognize to further modifying the hydroxyl groups by butoxycarbonyl as the photo acid generator on the resultant phenol novolak.  This adaptation would have obviously yielded instantly claimed invention.  

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766